t c summary opinion united_states tax_court denis m and yolanda doyle petitioners v commissioner of internal revenue respondent docket no 30550-08s filed date denis m and yolanda doyle pro sese marie e small for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioners’ federal_income_tax for their taxable_year of dollar_figure and dollar_figure respectively the issue remaining for decision for petitioners’ taxable_year is whether petitioners are required to include in gross_income interest on certain bank accounts and certain certificates of deposit maintained in the name of petitioner yolanda doyle we hold that they are required to do so background some of the facts have been stipulated and are so found except as stated herein petitioners resided in new york at the time they filed the petition in this case during petitioner yolanda doyle ms doyle maintained accounts at the following banks four bank accounts in question and earned interest on those accounts in the amounts indicated 2petitioners make no argument about any of the other deter- minations in the notice_of_deficiency dated date notice that respondent issued to them for their taxable_year discussed below we conclude that petitioners have abandoned contesting those other determinations bank dime savings bank of williamsburgh jp morgan chase bank north fork bank banco popular interest dollar_figure big_number on date ms doyle purchased from doral bank two certificates of deposit two certificates of deposit in question each of which was for a term of months doral bank issued each of those certificates in the name of yolanda p doyle itf denis m doyle each of the two certificates of deposit in question showed ms doyle’s social_security_number during doral bank credited interest totaling dollar_figure to one of those two certificates and dollar_figure to the second of those two certificates in the notice that respondent issued to petitioners for their taxable_year respondent inter alia included in their gross_income the interest credited during that year to 3the abbreviation itf means in trust for 4one of the two certificates of deposit in question was issued in the name of ms doyle itf denis s doyle we presume that the middle initial in that certificate is a typographical error 5the parties stipulated that the notice with respect to which petitioners filed the petition in this case pertained to taxable_year and that that notice was dated date those stipulations are clearly contrary to the facts that we have found are established by the record and we shall disregard them see 93_tc_181 the record establishes and we have found that respon- dent issued a notice to petitioners on date and that that notice pertained to their taxable_year the four bank accounts in question and the two certifi- cates of deposit in question discussion petitioners bear the burden of proving error in the determinations in the notice that remain at issue see rule a 290_us_111 petitioners are not strangers to the court in doyle v commissioner t c summary opinion petitioners argued as they argue here that the interest on certain bank accounts maintained in ms doyle’s name and social_security_number was in fact the interest_income of certain relatives of ms doyle who do not live in the united_states the claim that petitioners made in doyle v commissioner supra was with respect to their taxable years and the claim that they make here is with respect to their taxable_year petitioners rely on ms doyle’s testimony in order to satisfy their burden_of_proof with respect to the issue pre- sented we found the testimony of ms doyle to be in material respects general vague conclusory self-serving and uncor- roborated we shall not rely on ms doyle’s testimony to establish petitioners’ position that they are not required to 6petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under that section include in gross_income the interest at issue see eg 87_tc_74 on the record before us we find that petitioners have failed to carry their burden of establishing that the money maintained during in the four bank accounts in question and the two certificates of deposit in question was not ms doyle’s money but was the money of certain of her relatives on that record we find that petitioners have failed to carry their burden of establishing that they are not required to include in gross_income interest credited during to those bank accounts and those certificates we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
